DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 15-18, and 20 are currently amended. Claims 2, 4, 7, 8, 10, 13, 20, ad 23-28 are as previously presented/original. Claims 23-28 are new. Claims 3, 5, 6, 9, 11-12, 14, 19, 21-22 are canceled. 
Response to Arguments
Applicant’s arguments, see remarks, filed 3/15/2021, with respect to the rejection(s) of claim(s) 1, 2, 4, 7, 8, 10, 13, 15-1820 and 23-28 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly applied art.
Specifically, applicant’s argument that the heating pump of Winston is intended and disclosed to be capable of volume transfer of gas and not to raise the temperature of the air within the tires is found persuasive. 
It was also found persuasive that the heating elements of Glad are located within the tire which does not meet the limitations of claim 1. 
The 35 USC 112b rejection of record is withdrawn in view of applicant’s amendments.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsiberidou (US20180186197A1, of record) in view of Glad (US 3833041, of record) and Muthukumar (US 20150005982 A1).
With respect to claim 1, Tsiberidou teaches a method of repairing a tire on a vehicle during operation of the vehicle (and therefore a form of a tire maintenance method) (Abstract, Figs. 1-6, 15-17) comprising: providing the tire on the vehicle (vehicle tire 16, Abstract, Fig. 1) the tire having a tire pressure (P0051, P0067),  determining whether or not the tire pressure is below a target tire pressure and, if the tire pressure is below the target tire pressure, directing a first flow of pressurized air to the tire from a compressed air supply so as to add pressurized air to the tire (P0051, P0067-P0070), wherein the compressed air supply is positioned on the vehicle separately from the tire (Fig. 6, P0154),  determining whether or not the tire is torn or punctured and, if it is determined that the tire is torn or punctured ("sudden pressure drop occurs", triggers sealant P0168, Fig. 16) and sending a signal to a sealing element to release sealant and directing a second flow of pressurized air to the tire thereby carrying the sealant to the leaking tire (Fig. 16, P0167, P0168). 
Tsiberidou fails to teach the tire comprising a self-healing material and the associated heating element and associated steps, teaching an alternate sealing technique (Fig. 16, P0167, P0168). In the same field of endeavor, tire sealing techniques, Glad teaches a method of repairing a tire comprising a self-healing material adapted to eliminate a tear or a puncture in the tire so as to retain pressurized air within the tire (sealant material of either strip 22 or coating 23, C3L18-27), wherein if it is determined that the tire is torn or punctured, sending a signal to a heating element to produce heat energy (C1L40-54); transferring the heat energy to a second flow of pressurized air; and directing the heated, second flow of pressurized air to the tire (C3L18-27, expansion of air from the strip 22 is interpreted to transfer the heat energy and flow towards the tire from within the tire) so as to expose the self-healing material within the tire to the heat energy and to add pressurized air to the tire via the compressed air supply and the heating element (Abstract). It would have been obvious to one of ordinary skill in the art to modify the method as taught by Tsiberidou 
Tsiberidou in view of Glad fails to teach wherein the heating element is positioned separately on the tire, being located in chamber 20 (Fig. 1). In the same field of endeavor, pneumatic tire pressure systems, Muthukumar teaches providing a compressed air supply connected to a fluid conduit (Tire pressure optimizing System, combined with Active tire temperature optimizing system, P0043, P0040), the fluid conduit branching into two control circuits, and each of the two control circuits branching into two rotary assemblies, each rotary assembly connected to a tire (Fig. 3B, left and right half form the two control circuits each tire has an assembly that accepts the pressurized air which meet the limitation rotary assembly) opening a supply valve to direct a first flow of pressurized air from a compressed air supply to the fluid conduit (P0041), opening at least one circuit valve to direct pressurized air from the fluid conduit to one of the circuit branches (P0041), and opening at least one wheel valve to direct pressurized air from the one of the circuit branches to one of the rotary assemblies so as to add pressurized air to the tire (P0041) determining whether or not the tire is torn or punctured and, if it is determined that the tire is torn or punctured (P0035 puncture scenario), sending a signal to a heating element positioned at the fluid conduit to produce heat energy (P0019, air and heat work together in critical situations to maintain pressure, ), wherein the heating element is positioned on the vehicle separately from the tire (P0019, P0040, P0043); transferring the heat energy to a second flow of pressurized air by directing pressurized air from the compressed air supply through the heating element positioned at the fluid conduit (P0045, indirect heating in vehicle chassis); directing the heated, second flow of pressurized air from the heating element at the fluid conduit, through one of the control circuits (P0040-P0045), and through one of the rotary assemblies to the tire (shown in diagram on Fig. 1 and receiving temperature signals from a temperature sensor within the tire at a controller (P0029, temperature signal), and the controller controlling the heating element based on the temperature signals to transfer the heat energy to the second flow of pressurized air within the fluid conduit until the tear or puncture is repaired (maintain temperature and pressure in a puncture situation, P0029, P0035). It would have been obvious to one of ordinary skill in the art to substitute the chemical reaction based gas inflation system of Tsiberidou in view of Glad for the pneumatic tire inflation system of Muthukumar, using the well-known method in the art to achieve the known results of supplying heated air to the tire, being further motivated to make the pressure/heat adding system repeatable.
With respect to the limitation “transferring the heat energy to the second flow of pressurized air until the tear or puncture is repaired” the prior art is considered to meet this limitation as Muthukumar teaches a repeatable process of adding heated pressurized air to a flow of air in order to maintain pressure and temperature at optimal levels, and Glad teaches heating a self sealing material to repair a tear or puncture it would have been obvious to one of ordinary skill in the art to continue performing the repeatable process of Muthukumar to provide additional heat and pressure to the tire until it would hold optimal temperature and pressure again, i.e. until the tear is repaired. 
(P0039). 
Muthukumar further teaches disabling the heating element if the tire pressure is equal or greater to the target pressure (maintain temperature and pressure, P0019)

With respect to claims 8, Tsiberidou further teaches repair occurring during movement and while stopped (P0143).
With respect to claim 10, Tsiberidou teaches further comprising measuring the tire pressure to determine if the tire pressure is below the target tire pressure (P0051, P0067) and, after it is determined that the tire pressure is below the target tire pressure, measuring the tire pressure as the first flow of pressurized air is directed to the tire to determine if the tire is torn or punctured (P0067, P0072, P0168).
Claim 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsiberidou (US20180186197A1, of record) in view of Glad (US 3833041, of record) and Muthukumar (US 20150005982 A1) as applied to claim 1 above, further in view of Das Ionic modification NPL (“Ionic Modification Turns Commercial Rubber into a Self-Healing Material”, 2015, of record)
With respect to claim 2, the combination as applied above fails to teach a rubber material with an ionic network, being silent on this. In the same field of endeavor, tire self-sealing, Das Ionic modification NPL teaches a rubber material (imidazolium-modified bromobutyl rubber (BIIR), see Experimental section and Results and Discussion, Fig. 2) that has an ionic network (Results and Discussion, “The ionic nature of the network facilitates segment rearrangements that may induce healing after material damage”, Fig. 1) and can eliminate a tear or a puncture over a predetermined period of time (Figure 1, samples cut reassembled and are shown to have healed).While Das Ionic Modification NPL does not explicitly teach a tire being formed of rubber, it does suggest that this commercial rubber with self-healing properties could potentially benefit development opportunities in highly engineered materials including tires (Abstract). As such it would have been obvious to one of ordinary skill in the art to modify the method as taught above to use a known self-healing material made from a modified tire rubber as the rubber for the tire in order to use physical crosslinking to improve the self-healing properties (Abstract, Fig. 1). 
With respect to claim 13, Das Ionic modification NPL further teaches wherein the ionic network comprises ionic groups that include reversible ionic associates (Abstract, “Transformation of the bromine functionalities of BIIR into ionic imidazolium bromide groups results in the formation of reversible ionic associates that exhibit physical cross-linking ability”).
Claims 4, 18, and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsiberidou (US20180186197A1, of record) in view of Glad (US 3833041, of record) and Muthukumar (US 20150005982 A1) as applied to claim 1 above in the case of claim 4, further in view of Fujisaki (US 7890136, of record)
With respect to claim 4, the combination as applied above fails to teach the added limitation, being silent on this. In the same field of endeavor, heating electronic control, Fujisaki teaches sending a first signal to the heating element to determine an operating condition of the heating element (C44L18-33, on off status and temperature give indication of whether it is operating properly and ready to produce heat ). It 
With respect to claims 18, Tsiberidou teaches a method of repairing a tire on a vehicle during operation of the vehicle (and therefore a form of a tire maintenance method) (Abstract, Figs. 1-6, 15-17) comprising: providing the tire on the vehicle (vehicle tire 16, Abstract, Fig. 1) the tire having a tire pressure (P0051, P0067),  determining whether or not the tire pressure is below a target tire pressure and, if the tire pressure is below the target tire pressure, directing a first flow of pressurized air to the tire from a compressed air supply so as to add pressurized air to the tire (P0051, P0067-P0070), wherein the compressed air supply is positioned on the vehicle separately from the tire (Fig. 6, P0154),  determining whether or not the tire is torn or punctured and, if it is determined that the tire is torn or punctured ("sudden pressure drop occurs", triggers sealant P0168, Fig. 16) and sending a signal to a sealing element to release sealant and directing a second flow of pressurized air to the tire thereby carrying the sealant to the leaking tire (Fig. 16, P0167, P0168). 
Tsiberidou fails to teach the tire comprising a self healing material and the associated heating element and associated steps, teaching an alternate sealing technique (Fig. 16, P0167, P0168). In the same field of endeavor, tire sealing techniques, Glad teaches a method of repairing a tire comprising a self-healing material adapted to eliminate a tear or a puncture in the tire so as to retain pressurized air within the tire (sealant material of either strip 22 or coating 23, C3L18-27), wherein if it is (C1L40-54); transferring the heat energy to a second flow of pressurized air; and directing the heated, second flow of pressurized air to the tire (C3L18-27, expansion of air from the strip 22 is interpreted to transfer the heat energy and flow towards the tire from within the tire) so as to expose the self-healing material within the tire to the heat energy and to add pressurized air to the tire via the compressed air supply and the heating element (Abstract). It would have been obvious to one of ordinary skill in the art to modify the method as taught by Tsiberidou by swapping the sealing step for that of Glad in order to achieve the expected results of sealing the tire via a known method. 
Tsiberidou in view of Glad fails to teach wherein the heating element is positioned separately on the tire, being located in chamber 20 (Fig. 1). In the same field of endeavor, pneumatic tire pressure systems, Muthukumar teaches providing a compressed air supply connected to a fluid conduit (Tire pressure optimizing System, combined with Active tire temperature optimizing system, P0043, P0040), the fluid conduit branching into two control circuits, and each of the two control circuits branching into two rotary assemblies, each rotary assembly connected to a tire (Fig. 3B, left and right half form the two control circuits each tire has an assembly that accepts the pressurized air which meet the limitation rotary assembly) opening a supply valve to direct a first flow of pressurized air from a compressed air supply to the fluid conduit (P0041), opening at least one circuit valve to direct pressurized air from the fluid conduit to one of the circuit branches (P0041), and opening at least one wheel valve to direct pressurized air from the one of the circuit branches to one of the rotary assemblies so (P0041) determining whether or not the tire is torn or punctured and, if it is determined that the tire is torn or punctured (P0035 puncture scenario), sending a signal to a heating element positioned at the fluid conduit to produce heat energy (P0019, air and heat work together in critical situations to maintain pressure, ), wherein the heating element is positioned on the vehicle separately from the tire (P0019, P0040, P0043); transferring the heat energy to a second flow of pressurized air by directing pressurized air from the compressed air supply through the heating element positioned at the fluid conduit (P0045, indirect heating in vehicle chassis); directing the heated, second flow of pressurized air from the heating element at the fluid conduit, through one of the control circuits (P0040-P0045), and through one of the rotary assemblies to the tire (shown in diagram on Fig. 1 and receiving temperature signals from a temperature sensor within the tire at a controller (P0029, temperature signal), and the controller controlling the heating element based on the temperature signals to transfer the heat energy to the second flow of pressurized air within the fluid conduit until the tear or puncture is repaired (maintain temperature and pressure in a puncture situation, P0029, P0035). It would have been obvious to one of ordinary skill in the art to substitute the chemical reaction based gas inflation system of Tsiberidou in view of Glad for the pneumatic tire inflation system of Muthukumar, using the well-known method in the art to achieve the known results of supplying heated air to the tire, being further motivated to make the pressure/heat adding system repeatable.
With respect to the limitation “transferring the heat energy to the second flow of pressurized air until the tear or puncture is repaired” the prior art is considered to meet 
With respect to the limitation “controlling a heating element supplying the heat energy to the second flow of pressurized air to adjust a temperature of the second flow of pressurized air to within a repair temperature range”, while the prior art does not explicitly define a repair temperature range, as Glad teaches heating a self-sealing material and thereby repairing the tire, it necessarily must have achieved some temperature within a repair temperature range. As such one of ordinary skill in the art in modifying Tsiberidou would have reached a repair temperature range, as otherwise the method would fail. 
The combination as applied above fails to teach the operation condition checking limitation, being silent on this type of check. In the same field of endeavor, heating electronic control, Fujisaki teaches sending a first signal to the heating element to determine an operating condition of the heating element (C44L18-33, on off status and temperature give indication of whether it is operating properly and ready to produce heat ). It would have been obvious to one of ordinary skill in the art to apply the well-known technique of sending a signal to initiate a check of the heater, to achieve the expected results of determining the operating status of the heating element before implementing an instruction.

With respect to claim 24, while the combination as applied above does not explicitly teach further comprising disabling the heating element when the heating element is within the repair temperature range, as Glad teaches selecting a combustible to reach a temperature which properly cures the sealant and then stopping the heating (C3L65-67). As such one of ordinary skill in the art in forming the combination as applied above would obviously heat to a temperature at which repair would occur and then disable the heating element of Muthukumar, taking the known method of curing by heating to a proper temperature and then stopping the heating process. 
With respect to claim 25, while the combination as applied above fails to explicitly teach the repair of a second tear or puncture, it would have been obvious to one of ordinary skill in the art to duplicate the steps of the claimed method with an additional tear to achieve the expected results of repairing an additional tear. As Muthukumar teaches a repeatable heat source (P0019, P0043), this would simply require the sensor which detected the initial tear to remain sensing after the first repair was fixed. 
(C5L15-17). As such, it would have been obvious to one of ordinary skill in the art in combining the prior art as applied above, to control the heating system of Muthukumar to this same target temperature of the sealant. Further, it would then be obvious to modify the method as taught above to an optimum self-healing temperature through routine experimentation. 
It would have been obvious to one having ordinary skill in the art to have determined the optimum value of a cause effective variable such as [spray droplet size] through routine experimentation in the absence of a showing of criticality in the claimed size. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 
 
With respect to claim 27, as the second flow of pressurized air is initially at a temperature below the threshold to complete the repair at all (C5L62-C6L13), these initial heating steps are considered to meet this limitation
With respect to claim 28, this limitation is considered to be met by the heating element deactivating as taught by Muthukumar when a target temperature is met (Abstract, P0019, maintain temperature).
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsiberidou (US20180186197A1, of record) in view of Glad (US 3833041, of record) and Muthukumar (US 20150005982 A1) as applied to claim 5 above, further in view of Fujisaki (US 7890136, of record).

With respect to claim 16, Muthukumar further teaches wherein the microcontroller receives another signal which is indicative of a pressure in an air supply reservoir (P0038-P0039) and Tsiberidou further teaches and wherein the microcontroller is communicably coupled with one or more valves comprising the valve assembly so as to permit controllably and selectably opening and/or closing the one or more valves to control the heated, second flow of pressurized air (P0138, valves 68).
With respect to claim 17, Muthukumar further teaches wherein the [[micro]]controller is communicably coupled with one or more valves comprising the valve assembly so as to permit controllably and selectably opening and/or closing the one or more valves to control the heated, second flow of pressurized air (P0039-P0045)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Tsiberidou (US20180186197A1, of record) in view of Glad (US 3833041, of record) and Muthukumar (US 20150005982 A1) and Fujisaki (US 7890136, of record) as applied to claim 18 above, further in view of Breed (US 20080156406 A1, of record).
With respect to claim 20, Fujisaki further teaches sending a first signal from the heating element to determine an operating condition of the heating element (C44L18-33), and Muthukumar teaches a tire inflation system (P0019, P0039-P0045). I 
The combination as applied above is silent on trouble codes. In the same field of endeavor, vehicular diagnostics, Breed teaches when a part malfunctions generating a trouble code (P0188-P0189). It would have been obvious to one of ordinary skill in the art to modify the method as taught above to do so in order to record and be able to display issues (P0032, Fig. 4, P0188-P0189).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741